DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The communication dated 24 Mar. 2021 has been fully considered.  Claims 1-22 are currently pending. Claims 1-16 and 20-22 were withdrawn in response to a restriction requirement discussed below.

Election/Restrictions
Claims 1-16 and 20-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 24 Mar. 2021.  The traversal is on the ground(s) that applicant asserts that groups IX and X are drawn to a process and an apparatus or means specifically designed for carrying out the said process.  This is not found persuasive because the limitations of claims 17 are rejected as shown below thereby showing that any technical feature shared with claim 17 does not make a contribution over the prior art.
The requirement is still deemed proper and is therefore made FINAL.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: superheated steam prevention device in claim 18.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-18 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation "the first heater" on page 12 in the 4th line of the 3rd section of lines down.  There is insufficient antecedent basis for this limitation in the claim.  Also the description of the location for the first heat exchanger is written in a manner that is unclear.  The claim recites “by heat exchange with the amine compound-containing absorption liquid in a flow direction toward the absorption liquid inlet port of the CO2 absorption tower from the absorption liquid outlet port of the CO2 desorption tower “ which makes it read as though heat exchange takes place between a rich liquid 

In regard to claim 18, claim limitation “superheated steam prevention device” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of any structure that performs the function in the claim. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 


If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claims 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2012-213752 to Kojima et al. (hereinafter Kojima) in view of US Publication No. 2007/0205523 to Kojima (hereinafter ‘576).
[AltContent: textbox (CO2 OP)][AltContent: ][AltContent: ][AltContent: textbox (SIP)][AltContent: ][AltContent: textbox (ALOP)][AltContent: ][AltContent: ][AltContent: textbox (ALIP)][AltContent: ][AltContent: textbox (ALOP)][AltContent: textbox (packing)][AltContent: textbox (CEGOP)][AltContent: ][AltContent: ][AltContent: textbox (ALIP)][AltContent: ][AltContent: textbox (CEGIP)][AltContent: ][AltContent: ][AltContent: textbox (packing)][AltContent: ][AltContent: textbox (packing)]
    PNG
    media_image1.png
    357
    615
    media_image1.png
    Greyscale
 
[AltContent: ][AltContent: ][AltContent: ][AltContent: ][AltContent: textbox (ALIP)][AltContent: ][AltContent: ][AltContent: ][AltContent: ][AltContent: ][AltContent: ][AltContent: ][AltContent: textbox (Decompression device
GOP
Gas liquid separator
LOP
ALOP
Heating jacket
Evaporation tank
IOP
Heat source)]
    PNG
    media_image2.png
    439
    369
    media_image2.png
    Greyscale

In regard to claim 17, Kojima teaches in Figs. 1-3 and paragraphs [0011]-[0016] a carbon dioxide-recovering apparatus, comprising:
a CO2 absorption tower 17 for reactively absorbing CO2 contained in a combustion exhaust gas into an amine compound-containing absorption liquid, wherein the CO2 absorption tower is provided with a combustion exhaust gas inlet port (at the topmost part of 17 labeled as CEGIP in Fig. 1 above) for introducing the combustion exhaust gas into the CO2 absorption tower, a combustion exhaust gas outlet port (where exhaust gas 15 leaves the left side of 17 labeled as CEGOP in Fig. 1 above) for discharging the combustion exhaust gas from the CO2 absorption tower, an absorption liquid inlet port (where absorption liquid supply 1 enters tower 17 labeled as ALIP in Fig. 1 above) for 
a CO2 desorption tower 18 for desorbing the CO2 contained in the amine compound-containing absorption liquid from the amine compound-containing absorption liquid, wherein the CO2 desorption tower is provided with an absorption liquid inlet port (where supply liquid 5 and 6 enters tower 18 labeled as ALIP in Fig. 1 above) for introducing the amine compound-containing absorption liquid into the CO2 desorption tower, an absorption liquid outlet port (where CO2 absorption tower bottom liquid 11 leaves 18 labeled as ALOP in Fig. 1 above) for discharging the amine compound-containing absorption liquid from the CO2 desorption tower, a steam inlet port (labeled as SIP in Fig. 1 above) for introducing steam into the CO2 desorption tower, a CO2 outlet port (at the topmost part of 18 labeled as CO2 OP in Fig. 1 above) for discharging the CO2 from the CO2 desorption tower, and a packing (labeled as packing in Fig. 1 above), wherein the packing is arranged between the absorption liquid inlet port and the absorption liquid outlet port and between the steam inlet port and the CO2 outlet port; 
an evaporation tank (see Figs. 2-3 for detailed view, the equipment connected to line 7 shown in Fig. 2) for evaporating and separating impurities contained in the amine 
a gas-liquid separator (labeled in Fig. 2 above) for recovering the amine compound-containing absorption liquid evaporated and separated from the impurities in the evaporation tank, wherein the gas-liquid separator is provided with an absorption liquid inlet port (labeled as ALIP in Fig. 2 above) for introducing the amine compound- containing absorption liquid evaporated and separated from the impurities into the gas-liquid separator, a gas outlet port (labeled as GOP in Fig. 2 above) for discharging gas obtained by gas-liquid separation, and a liquid outlet port (labeled as LOP in Fig. 2 above) for discharging liquid obtained by gas-liquid separation; 
a decompression device (steam ejector labeled as decompression device in Fig. 2 above or vacuum pump in Fig. 3) for reducing pressure in the evaporation tank, wherein 
a first heat exchanger (side reboiler) 2 for heating the amine compound-containing absorption liquid introduced into the CO2 desorption tower by heat exchange with the amine compound-containing absorption liquid in a flow direction toward the absorption liquid inlet port of the CO2 absorption tower from the absorption liquid outlet port of the CO2 desorption tower, wherein the first heater is provided with an absorption liquid recovery port for recovering the amine compound- containing absorption liquid from the CO2 desorption tower, and an absorption liquid supply port for supplying the amine compound-containing absorption liquid to the CO2 desorption tower, wherein the absorption liquid recovery port and the absorption liquid supply port are connected to the CO2 desorption tower at a position (it leaves the desorption tower at a position higher than when it reenters according to the arrow) on the downstream side of the packing in a flow direction of the amine compound-containing absorption liquid toward the absorption liquid outlet port from the absorption liquid inlet port of the CO2 desorption tower [0012]; and 
a second heat exchanger 3 for performing heat exchange of the amine compound- containing absorption liquid flowing toward the absorption liquid inlet port of the CO2 absorption tower from the absorption liquid outlet port of the CO2 desorption tower with the amine compound-containing absorption liquid flowing toward the absorption liquid 
the absorption liquid outlet port of the CO2 desorption tower is connected to the absorption liquid inlet port of the CO2 absorption tower through the first heat exchanger and the second heat exchanger (via line 11), and connected to the absorption liquid inlet port of the evaporation tank (via line 7), the absorption liquid outlet port of the CO2 absorption tower is connected to the absorption liquid inlet port of the CO2 desorption tower through the second heat exchanger (via line 14 and 6), and the liquid outlet port of the gas-liquid separator is connected to the absorption liquid inlet port of the CO2 absorption tower (via line 8) [0013]. Kojima does not disclose the packing is that is a static-type mixer having a spiral porous blade.
In ‘523, it is taught that using a packing that is static-type mixer having a spiral porous blade in a carbon dioxide recovery apparatus allows for low cost, has high mixture agitation effectiveness (abstract) thereby creating more efficient contact between the exhaust gas and the absorption liquid.
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify the apparatus taught by Kojima to include static-type mixer having a spiral porous blade as taught by ‘523 to allow for low cost, has high mixture agitation effectiveness (abstract) thereby creating more efficient contact between the exhaust gas and the absorption liquid.


It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify the apparatus taught by Kojima to include static-type mixer having a spiral porous blade as taught by ‘523 to allow for low cost, has high mixture agitation effectiveness (abstract) thereby creating more efficient contact between the exhaust gas and the absorption liquid.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2012-213752 to Kojima et al. (hereinafter Kojima) in view of US Publication No. 2007/0205523 to Kojima (hereinafter ‘576), as discussed above in regard to claim 17 and further in view of US Publication No. 2013/0205796 to Christensen et al. (hereinafter Christensen).
In regard to claim 18, Kojima in view of ‘523 teaches the carbon dioxide-recovering apparatus according to claim 17.  Kojima further teaches comprising: a third heat exchanger (reboiler of stripping tower 18) for generating steam by heating the amine compound-containing absorption liquid introduced into the CO2 desorption tower by heat exchange with steam, wherein the third heat exchanger is provided with an absorption liquid recovery port (the inlet for the line coming to the bottom of the) for recovering the amine compound-containing absorption liquid from the CO2 desorption tower, and a steam supply port (the outlet for the line leaving the top of the reboiler) for supplying the 
Christensen teaches it is known to use the heat in the form of steam from the combustion chamber in order to recover heat from the combustion process and use it in the reboiler.  It is also known to expand the stream (in turbine 55) [0050] and to cool the steam [0061] (in humidifier 60) (55 and 60 are considered superheated steam prevention device) before indirect heat exchange in the reboiler.  This allows for control on the temperature and pressure of the steam in the reboiler which effects the performance of the reboiler.
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify the apparatus as taught by Kojima in view of ‘523 to include the superheated steam prevention device as taught by Christensen 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CABRENA HOLECEK whose telephone number is (571)270-1196.  The examiner can normally be reached on M-F 8:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on (571)270-3240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 






/CABRENA HOLECEK/          Examiner, Art Unit 1776